                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Cassius Quamaine Norfleet,                       )
      Petitioner,                                )
                                                 )
V.                                               )                   l:18cvll68(LO/IDD)
                                                 )
Bernard Booker,                                  )
      Respondent.                                )

                                   MEMORANDUM OPINION


        Cassius Quamaine Norfleet, a Virginia inmate proceeding pro        has filed a Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254.[Dkt. No. 1]. He challenges his convictions

entered in the Circuit Court of the City of Suffolk. Respondent Warden Bernard Booker filed a

Motion to Dismiss and Rule 5 Answer, along with a supporting brief.[Dkt. Nos. 11-13]. Norfleet

was notified of his ability to file responsive materials pursuant to Roseboro v. Garrison. 528 F.2d

309(4th Cir. 1975), and Local Rule 7(k), and he has not done so. For the reasons that follow,

respondent's Motion to Dismiss is granted.

                                          I. Background

        On December 17,2012, Norfleet and his codefendants, Michael Bason and Akeem

Lassiter, hatched a plan to steal drugs from William Kendale Jordan. Rec. No. 1456-15-1.

Together, they drove to Jordan's residence. Id- Norfleet, armed with a pistol, forced his way into

Jordan's garage. Id. There, he encountered Jordan, and the two exchanged gunfire. Id. Jordan

later died from a gunshot wound to the torso. Id. Bason and Lassiter later pleaded guilty and

testified against Norfleet. Id.

        After a jury trial, Norfleet was convicted on April 1, 2015 of eight crimes: first degree

murder, Va.Code Ann. §§ 18.2-30,18.2-32; attempted robbery, Id. §§ 18.2-58,18.2-26;


                                                  1
statutory burglary while armed, Id- § 18.2-90; using a firearm during the commission ofeach of

those three felonies, Id. § 18.2-53.1; conspiracy to commit robbery. Id. §§ 18.2-58, 18.2-22; and

unlawfully wounding another during the commission of, or attempt to commit,a felony. Id. §

18.2-53. Norfleet's combined sentences, to be served consecutively, total 57 years'

imprisonment.

       On direct appeal, the Court of Appeals of Virginia considered and rejected Norfleet's

contention that there was insufficient evidence to support the guilty verdicts in an order dated

April 21,2016. Rec. No. 1456-15-1. The Supreme Court of Virginia refused the petition for

appeal on January 12, 2017. Rec. No. 160807.

       Norfleet then filed a state petition for a writ of habeas corpus, which the Supreme Court

of Virginia received on November 29,2017. Norfleet asserted that his trial counsel was

ineffective on fourteen grounds. He also claimed actual innocence based on an affidavit in which

Eason recants his trial testimony implicating Norfleet in the murder. The Supreme Court of

Virginia rejected all of his claims on August 6,2018. Rec. No. 171582.

       Now Norfleet petitions this court under § 2254.[Dkt. No. 1]. He reiterates the

contentions he raised on direct appeal and in his state habeas proceedings.

                                     II. Standard of Review


       When a state court has adjudicated a petitioner's claim on the merits, this Court may

grant a petition for a writ of habeas corpus under 28 U.S.C. § 2254 only if the state court

proceedings(1)"resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established law, as determined by the Supreme Court ofthe United

States," or(2)"resulted in a decision that was based on an unreasonable determination ofthe

facts in light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d).
        When § 2254(d) applies, a petitioner "must show that the state court's ruling ... was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement." Virginia v. LeBlanc. 137 S. Ct. 1726,1728

(2017)(internal quotation marks and citation omitted). Norfleet thus faces an uphill battle in

making this showing. See, e.g.. Woods v. Donald. 135 S. Ct. 1372,1376(2015)(stating that the

standard established in § 2254(d)is "intentionally difficult to meet")(internal quotation marks

and citations omitted); Warren v. Thomas.894 F.3d 609,613(4th Cir. 2018)(characterizing §

2254(d)'s standard as a "high bar").

                                           III. Analysis

                            111.A. Ineffective Assistance of Counsel


        Norfleet's fourteen claims of ineffective assistance ofcounsel may be grouped into four

categories of alleged deficiencies. First, he faults counsel for not making objections during the

prosecution's opening and closing statements(claims 5-7,12-15). Second, he makes several

charges related to counsel's handling of evidentiary objections (claims 8-11). Third, Norfleet

contends that counsel was constitutionally deficient at sentencing by failing to move to set aside

his conviction (claim 2). And fourth, Norfleet alleges that counsel was unprepared to represent

him (claims 3-4). Each category will be addressed in turn.

        This Court evaluates claims of ineffective assistance of counsel under the two-factor test

established in Strickland v. Washington.466 U.S. 668(1984). S^ Grueninger v. Dir. Va. Dep't

of Corr.. 813 F.3d 517,524(4th Cir. 2016). Under Strickland Norfleet must show that(1)

counsel's performance was deficient, and(2)counsel's deficient performance prejudiced the

outcome of his trial. S^ Garza v. Idaho. 139 S. Ct. 738,744(2019); Rodriguez v. Bush. 842

F.3d 343,346(4th Cir. 2016). An attorney's performance is deficient if it "'fell below an
objective standard ofreasonableness' measured by 'prevailing professional norms.'" Christian v.

Ballard. 792 F.3d 427,443(4th Cir. 2015)(quoting Strickland. 466 U.S. at 688). And "there is a

'strong presumption' that counsel's strategy and tactics fall 'within the wide range of reasonable

professional assistance.'" Burch v. Corcoran. 273 F.3d 577, 588(4th Cir. 2001)(quoting

Strickland. 466 U.S. at 689). All told, Strickland adds a second layer of deference to § 2254(d)'s

already exceptionally deferential standard of review. S^ Harrington v. Richter. 562 U.S. 86,105

(2011)("The standards created by Strickland and § 2254(d)are both highly deferential, and

when the two apply in tandem, review is doubly so.")(internal quotation marks and citations

omitted).

                                                  i.


       As noted above, Norfleet finds constitutional fault with counsel's failure to object several

times during the Commonwealth's opening and closing statements. Norfleet first argues that the

prosecutor made three unduly prejudicial statements that were "designed to inflame the passions

and prejudices ofthe jury."[Dkt. No. 1]. For instance, Norfleet relates that the prosecutor opened

its case-in-chief by stating this to the jury:"Rather than celebrating her second Christmas with

her father, a two-year-old little girl was instead attending his fimeral." Trial Tr. at 124-25.

During closing arguments, Norfleet adds, the prosecutor declared,"You cannot bring [Jordan]

back from the dead, none of us can. But what you can do is give a mother and father justice, a

sister justice, an auntjustice for the murder of their family member." Id. at 655. During closing

the prosecutor also reminded the jury of evidence showing "that little pink car" in the garage

where Jordan was shot. Id. at 606.

       The Supreme Court of Virginia rejected each ofNorfleet's claims concerning counsel's

response to supposed prejudicial remarks during opening and closing statements. Rec. No.
171582. Concerning the prosecutor's opening remark, the court concluded that counsel

reasonably could have decided that objecting would have drawn the jury's attention even further

to the loss suffered by the victim's young daughter. Id. Turning to the prosecutor's closing

statement aboutjustice for Jordan's family,the court pointed to the very next words the

prosecutor uttered, urging the jury to hold Norfleet accountable "[n]ot because I ask you to, but

because the evidence supports those convictions." Id.(quoting Trial Tr. at 655). The court

concluded that counsel reasonably could have interpreted the prosecutor's statement,"taken in

context," as asking the jury to return a guilty verdict when, as the Commonwealth averred, the

state had proven Norfleet's guilt beyond a reasonable doubt. Id. Moreover,the court concluded,

the evidence of Norfleet's guilt was overwhelming, and so "there is no reasonable probability

that, had counsel successfully objected to the prosecutor's argximent, it would have altered the

jury's verdict." Id. Finally, as for the closing remark in which the prosecutor mentioned the

child's toy in the garage, the court found that this comment was made while discussing co-

defendant Lassiter's relationship to the victim's family. Id. The court reasoned that counsel could

have reasonably viewed that comment as a reminder to the jury of Lassiter's "culpability in the

crimes and motivation for testifying, and that it was properly based on evidence at trial." Id.

       Norfleet also contends that counsel failed to object when, during closing, the prosecution

inappropriately tried to bolster Lassiter and Eason's credibility.[Dkt. No. 1]. At one point while

discussing Eason's testimony, the prosecutor stated that Eason "didn't lie about anything." Trial

Tr. at 608. The Commonwealth also mentioned Eason and Lassiter's plea agreements,

commenting that they each "made an agreement to be truthful and cooperate against any

codefendant." Id. at 609. But the transcript revealed, the court found, that when the prosecutor

said Eason didn't lie, he was referring to Eason making self-incriminating statements. Rec. No.
171582. Thus,the court concluded that counsel could have reasonably determined that the

prosecutor was not attempting to bolster Eason's credibility. Id. As for the plea agreements, the

court concluded that, because they had been admitted into evidence, counsel reasonably could

have determined that the prosecutor's statement was based on evidence and not improper

bolstering. Id.

       Norfleet further argues that the prosecution made misstatements during closing, and that

counsel's failure to object constituted deficient performance.[Dkt. No. 1]. He asserts that the

prosecutor quoted Lassiter' as testifying that Norfleet said,"1 had to shoot him," when no

witness so testified. But the court found that Lassiter's, as well as Eason's, broader testimony as

to what Norfleet told them about the shooting could be summarized as follows:

       At trial, Lassiter testified that petitioner told him he tried to rob Jordan but he
       "slipped and fell" and Jordan began firing at him. He told Lassiter he shot back at
       Jordan, but he did not know if he had hit him. Petitioner also told Lassiter that
       Eason fled aroimd the comer ofthe house during the encounter with Jordan.
       Eason testified that he saw petitioner, gun in hand, try to force the door open after
       Jordan answered it, telling the victim give it up, but that petitioner tripped as he
       was entering the garage. Immediately after that, Eason heard "gunfire
       exchanged." Eason testified petitioner said that when he tripped, Jordan grabbed a
       gun and shot it and that petitioner shot back at him.

Rec. No. 171582. Noting this broader context, the court concluded that counsel reasonably could

have determined that the prosecutor did not intend to quote either co-defendant but, instead, to

summarize the encounter in the garage. Id.

       Norfleet also asserts that the prosecutor misstated the charging instmctions to the jury,

and again, that counsel's failure to object constituted deficient performance.[Dkt. No. 1]. In

particular, Norfleet argues that the prosecutor proclaimed that the instmctions tell the jury to find



'Norfleet identifies the prosecutor's statement as describing Eason's testimony. The transcript
shows, however,that the prosecutor actually was describing Lassiter's testimony. Trial Tr. at
646.
Norfleet guilty if"you believe all the consistencies that Mike Eason and Akeem Lassiter have

given you."[Dkt. No. 1 (quoting Trial Tr. at 649-500)]. But the court found that the record

demonstrated that counsel merely told the jury to evaluate the truthfulness ofthe prosecution's

witnesses before turning to the elements ofthe offense. Rec. No. 171582. Thus,the court

concluded, there was no reason for counsel to object to the prosecutor's statement. Id-

       Finally, Norfleet argues that counsel should have objected when, during closing, the

prosecutor said "we know" when referring to witness testimony and Norfleet's guilt.[Dkt. No.

1]. This phrasing was objectionable because, Norfleet contends,the prosecutor had wrongly

expressed his personal belief about the defendant's guilt. The court rejected this claim,

concluding that counsel reasonably could have determined that the prosecutor was "fairly

arguing what the evidence established and was not improperly assuring the jury the evidence was

true." Rec. No. 171582.


       The Supreme Court of Virginia did not unreasonably apply Strickland in concluding that

Norfleet's attorney did not provide constitutionally deficient assistance of counsel by failing to

make any of the objections during opening or closing remarks that Norfleet identifies in his

petition."When §2254(d) applies, the question is not whether counsel's actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland's

deferential standard." Harrington. 562 U.S. at 105. And the state habeas court's arguments for

why counsel satisfied Strickland are, indeed, reasonable.

                                                 ii.

       The next batch of ineffective-assistance claims involve more protestations about

counsel's failure to make objections. These claims are directed at forgone objections during the

prosecution's questioning of witness.[Dkt. No. 1]. First, Norfleet contends that counsel should
have objected when the prosecutor asked leading questions. Second, he argues that counsel

should have objected to questions that had been asked and answered. Third, he asserts that

counsel failed to object timely to the prosecutor describing the evidence to a witness. Relatedly,

for numerous objections made by the prosecutor and defense counsel, Norfleet faults counsel for

failing to ask for a curative instruction telling the jury to ignore the evidence they heard before

the objection.

       The state habeas court rejected each ofthese claims alleging ineffective assistance of

counsel. For the leading questions, the court explained that Norfleet failed to divulge the specific

questions counsel should have objected to, and what testimony the prosecutor elicited through

those leading questions that the state would not have otherwise obtained through proper

questioning. Rec. No. 171582. Conceming the asked-and-answered questions, the court found

that Norfleet failed to explain how any ofthe evidence was "needlessly cumulative" such that it

warranted an objection. Id. For the timely objection claim,the court concluded that Norfleet

neglected to allege that counsel's failure to object to the prosecutor describing to a crime scene

technician the content of a photograph would have led to the admission ofevidence that the

\vitness would not have given had the photograph not been described. Id. Finally, conceming

counsel's alleged failure to ask for a curative instruction related to the objections, the court found

that Norfleet failed to offer any basis for which counsel could have requested a curative

instmction, and so Norfleet could not demonstrate deficient performance or prejudice. Id.

       This Court will not second-guess the "on-the-fly decisions" ofNorfleet's counsel while

the prosecutor questioned wimesses. See Humphries v. Ozmint. 397 F.3d 206,234(4th Cir.

2005)(Luttig, J., concurring)(citing Strickland. 466 U.S. 668(1984)). Moreover,the Supreme

Court of Virginia's assessment ofcounsel's decision not to object"must be granted a deference



                                                  8
and latitude that are not in operation when the case involves review under the Strickland standard

itself." Harrington. 562 U.S. at 101.

                                                iii.


       Norfleet also contends that counsel was ineffective because he did not move to set aside

Norfleet's conviction at sentencing.[Dkt. No. 1]. Norfleet points out that, during the sentencing

hearing, the trial judge said,"I don't think the evidence was beyond a reasonable doubt." Sent.

Tr. at 38. At that point, Norfleet says, counsel should have moved for the verdict to be set aside.

The Supreme Court of Virginia rejected this claim based on the trial judge's complete soliloquy

in which that statement appeared:

       Mr. Norfleet continues... to maintain his innocence. I heard the evidence along
       with the jury. I don't think the evidence was beyond a reasonable doubt. I think
       there is no doubt that Mr. Norfleet went there that evening with others. Mr.
       Norfleet carried a firearm. Mr. Norfleet killed that man. There is no doubt in
       my mind that's what happened, Mr. Norfleet.

Rec. No. 171582(citing Sent. Tr. at 38)(emphasis added). Further, the Supreme Court of

Virginia noted that, at the close of evidence, the trial judge denied counsel's motion to

strike the charges on the ground that the Commonwealth had offered evidence meeting

the elements of the offense. Id. When reading the trial judge's statement in context, the

Supreme Court of Virginia concluded that counsel reasonably could have decided the

trial judge misspoke,leaving no basis to request Norfleet's conviction to be set aside. Id.

       Norfleet has not demonstrated that the Supreme Court of Virginia unreasonably applied

Strickland when assessing counsel's response to the trial judge's commentary about the

evidence. The trial judge's comment,in which he stated he was convinced ofNorfleet's guilt,

renders the state court's determination reasonable.

                                                iv.
       Norfleet's final claims of ineffective assistance allege that counsel was unprepared to

represent him and should have moved to withdraw as his attorney.[Dkt. No. 1]. First, Norfleet

points to testimony that, in his view, demonstrates counsel acknowledging his deficiencies.

Counsel stated, for instance,"I am totally out of my element here," Trial Tr. at 174, and that "I

am reminded every day of my many shortcomings," Id- at 614. Norfleet also asserts that counsel

conceded that he "allowed some objections to slip by him,"[Dkt. No. 1], and that he "did not

expect the best evidence issue in this case," Trial Tr. at 400.

       The Supreme Court of Virginia concluded that none of the identified statements

demonstrate ineffective assistance. The court found that when counsel stated he was "out of his

element," he was referring to using certain courtroom equipment, not to his ability to represent

Norfleet. Rec. No. 171582. Nor,the court added, did Norfleet allege prejudice stemming from

counsel being ill-equipped to use that technology. Id- The court also found that counsel

acknowledged his "shortcomings" during closing when he thanked the jury for their patience

with him during trial. Id. The court concluded that this statement neither suggested to the jury

that his representation had been deficient, nor conceded that he had committed any errors while

representing Norfleet. Id- Thus,the court opined that there was no basis for finding counsel

ineffective based on that closing remark. Id. As for the supposed concession about missing

objections, the court rejected that contention too. The court noted that counsel objected when

testimony appeared to be heading towards hearsay and, in doing so, stated that he "let... go"

objecting to the witness's one-word answer to the prosecutor's question, waiting to object until

the witness began elaborating. Id- (quoting Trial Tr. at 270). With that context, the court

concluded that "[cjounsel did not concede he missed an objection to the question, that the

question expressly elicited hearsay, or that the witness's testimony contained hearsay," and thus



                                                 10
Norfleet did not show any deficient performance. Id. Finally, concerning the best evidence rule,

the court concluded that the prosecutor correctly argued why the best evidence rule did not apply

and that Norfleet offered no additional arguments counsel could have made to negate the

prosecutor's argument, like that the document had been destroyed in bad faith. Id.

       The Supreme Court of Virginia offered a "reasonable argument that counsel satisfied

Strickland's deferential standard" when evaluating counsel's off-hand statements. See

Harrington. 562 U.S. at 105. The court assessed counsel's remarks in context and reasonably

determined that the statements did not demonstrate constitutionally deficient performance.

                               IILB. Sufficiency of the Evidence

       Norfleet challenges the sufficiency ofthe evidence underlying his convictions(claim 1).

He attacks the prosecution's witnesses as wholly unbelievable and argues that once their

testimony is discounted, there is insufficient evidence to support the guilty verdicts.[Dkt. No. 1].

To support his argument, Norfleet points to minor inconsistencies in the testimony ofthe

Commonwealth's witnesses. On direct appeal, the Court of Appeals of Virginia concluded that

Norfleet failed to meet the heavy burden required to overturn a jury's assessment of witness

credibility. Rec. No. 1456-15-1. The appellate court reasoned, for instance, that Eason and

Lassiter admitted their involvement in the crimes and provided "a largely consistent account of

the events," including that Norfleet shot Jordan. Id- The court thus concluded that the

Commonwealth's evidence was not "inherently incredible" and, once accepted by the jury,

sufficient to prove guilt beyond a reasonable doubt. Id.

       To obtain a writ of habeas corpus based on insufficiency ofthe evidence, Jackson v.

Virginia requires Norfleet to demonstrate that based "upon the record evidence adduced at the

trial no rational trier offact could have found proof of guilt beyond a reasonable doubt." 443



                                                 11
U.S. 307, 324(1979). This Court's inquiry focuses not on whether the jury correctly decided the

case, but whether its decision was rational. See Herrera v. Collins. 506 U.S. 390,402(1993).

       Norfleet has not met this standard. His entire claim rests on the credibility of the

Commonwealth's witnesses. But this Court may not "test the credibility ofthe witnesses that

established guilt beyond a reasonable doubt at the state trial." S^ Giarratano v. Procunier. 891

F.2d 483,487(4th Cir. 1989); see also Marshall v. Lonbereer.459 U.S. 422,434(1984)("28

U.S.C. § 2254(d) gives federal habeas courts no license to redetermine credibility of witnesses

whose demeanor has been observed by the state trial court, but not by them."). The Court of

Appeals of Virginia found that the following testimony was elicited at trial. Eason testified that

he, Lassiter, and Norfleet drove to Jordan's home with the intent to rob him to obtain drugs. Rec.

No. 1456-15-1. He and Norfleet walked from the car to Jordan's door. Id. Norfleet, armed with a

pistol, told Jordan to "give it up." Id. Eason then heard gunfire from two different weapons, and

the two ran back to the car. Id. Norfleet then said he thought that he shot Jordan. Lassiter's

testimony confirmed Eason's account ofNorfleet's inculpatory admissions in the car. Id.

Because the Court of Appeals of Virginia did not unreasonably apply Jackson and, moreover, a

rational juror could have found proof of guilt beyond a reasonable doubt based on Eason and

Lassiter's testimony, Norfleet's challenge to the sufficiency ofthe evidence must fail.

                                     III.C. Actual Innocence


       Lastly, Norfleet claims actual innocence ofthe crimes for which he was convicted (claim

16). He obtained an affidavit from Eason—dated June 7,2016, about 6.5 weeks after Norfleet

lost his direct appeal—in which Eason recants his trial testimony implicating Norfleet in

Jordan's murder.[Dkt. No. 1]. Eason attests that he told the Commonwealth "whatever it took to

get me and [Ajkeem [Lassiter] out of I'll [sic] own troubles to get a better deal."[Dkt. No. 1].



                                                 12
The Virginia Supreme Court rejected this claim because habeas proceedings before the Supreme

Court of Virginia are an improper venue for raising actual-innocence claims. Rec. No. 171582.

       There is no basis for this Court to grant a writ based on actual innocence. To the extent

that freestanding actual-innocence claims are permitted, the Supreme Court has opined that

federal habeas relief would be warranted only "ifthere were no state avenue open to process

such a claim." Herrera, 506 U.S at 417. But Norfleet does appear to have an open avenue: He

may follow the procedures outlined in Virginia Code sections 19.2327.1 to 19.2-327.6 and 19.2-

327.10 to 19.2-327.14 to bring his claim before the Court of Appeals for Virginia. S^ Dennis v.

Commonwealth. 823 S.E.2d 490,499(Va. 2019).

                                        IV. Conclusion


       For the reasons outlined above, respondent's Motion to Dismiss [Dkt. No. 11] will be

granted, and this petition will be dismissed with prejudice (provided that Norfleet may pursue his

claim of actual innocence in the manner described above)through an Order that will issue

alongside this Memorandum Opinion.



Entered this           day of                                  2019.




Alexandria, Virginia



                                                         !sf   V©"
                                          Liam O'Grady
                                          United States Distiict Judge




                                                13
